Exhibit 10.3
 
 


GUARANTY OF LEASE


In order to induce STRADIVARIUS HIGHLANDS, LLC, a Colorado limited liability
company (the “Landlord”), to enter into, execute, and deliver that certain First
Amendment to Lease Agreement dated as of  September 17, 2014 (the “Amendment”)
with BOURBON BROTHERS HOLDING COMPANY, LLC, a Colorado limited liability company
(“Original Tenant”), 53 PEAKS LONE TREE, LLC, a Colorado limited liability
company (“53 Peaks”), and BOURBON BROTHERS HOLDING CORPORATION, a Colorado
corporation (the “Guarantor”), correcting and amending that certain Commercial
Lease dated as of July 9, 2014 (collectively with the Amendment, the “Lease”) by
and between Landlord and Original Tenant, Guarantor, whose mailing address is 2
N. Cascade Ave., Ste. 1400, Colorado Springs, CO 80903, for good and valuable
consideration, the receipt and sufficiency of which is acknowledged, makes this
guaranty in favor of the Landlord and covenants and agrees as follows:
1.            The Lease. The Guarantor acknowledges that it has examined,
approved, and is fully familiar with all of the terms, covenants, and conditions
of the Lease. Except as the context otherwise requires and unless otherwise
expressly provided in this Guaranty, the capitalized terms in this Guaranty have
the same meanings as similarly capitalized terms defined in the Lease.  The
Guarantor acknowledges that the Original Tenant assigned all of its interest in
the Lease to 53 Peaks in accordance with the Amendment and that certain Lease
Assignment and Assumption dated as of September 17, 2014 by and between Original
Tenant and 53 Peaks (the “Assignment”).  All references to the “Tenant” in this
Guaranty shall be references to 53 Peaks.
2.            Reliance. The Guarantor acknowledges that the Landlord would not
enter into the Amendment with Original Tenant and 53 Peaks in the absence of
this Guaranty.
3.            Consideration; Representations and Warranties. The Guarantor
warrants and represents to the Landlord as follows:
(a)            As of the date hereof, the Guarantor is the sole member of
Original Tenant and 53 Peaks;
(b)            The Guarantor is a publically traded company with EIN 80-0182193;
(c)            There is adequate consideration for the giving of this Guaranty
and the Guarantor derives direct and indirect benefits from the Lease and the
Assignment; and
(d)            The Guarantor is duly organized, validly existing, and in good
standing and has all requisite power and authority to conduct business in the
State of Colorado, and the individuals executing this Guaranty on behalf of the
Guarantor warrant and represent that this Guaranty and their execution and
delivery of this Guaranty have been duly authorized by the entity, all necessary
action for the due execution and delivery of this Guaranty has been taken, and
this Guaranty is the valid, legal, and binding obligation of the entity,
enforceable in accordance with its terms.
Upon execution of this Guaranty, the Guarantor shall deliver to the Landlord
such evidence of its existence, entity authority, and authorization of the
signatories to this Guaranty as the Landlord reasonably may require.
4.            Guaranty. The Guarantor guarantees to the Landlord, from and after
the date hereof, that:
1

--------------------------------------------------------------------------------

(a)            53 Peaks shall pay all Rent and all other amounts payable by
Tenant under the Lease as and within the time periods provided in the Lease and
perform all covenants, terms, and conditions of the Lease required of the Tenant
under the Lease in the manner and within the time periods required under the
Lease.
(b)            If any Event of Default occurs under the Lease, the Guarantor
shall pay to the Landlord the Rent and all other amounts payable by Tenant under
the Lease, any arrears thereof, and any and all damages and injuries that may be
suffered by the Landlord as a result of such Event of Default, plus any and all
expenses, including reasonable legal fees, incurred by the Landlord in enforcing
its rights under the Lease and this Guaranty.
(c)            The Guarantor shall indemnify and save Landlord harmless from any
loss, costs or damages arising out of any failure to pay all Rent and all other
amounts payable by Tenant under the Lease, or the failure of Tenant to perform
any of the terms, covenants, conditions and provisions of the Lease.
5.            No Discharge. This Guaranty is primary, absolute, and
unconditional and shall not be deemed to be waived, released, discharged,
mitigated, impaired, or affected in any respect by, and the Guarantor, without
affecting its liability hereunder in any respect, consents to and waives notice
of:
(a)            Modifications to the terms of the Lease, whether by operation of
law or otherwise, including, without limitation, any increase or decrease in
Rent, and all other amounts payable by Tenant under the Lease or any component
thereof, any extension of the term thereof or any movement of the Tenant to
other premises leased by Landlord.
(b)            Extension of time to pay any Rent or any other amounts payable by
Tenant under the Lease or the release of the whole or any part of the obligation
to pay such Rent or any other amounts payable by Tenant under the Lease.
(c)            Events of Default or other defaults by the Tenant under the
Lease.
(d)            Disputes between the Landlord and the Tenant concerning the Lease
and settlement or adjustment of any such disputes.
(e)            Acceptance or release of any security given by the Tenant in
connection with the Lease.
(f)            Acceptance of promissory notes or any other form of obligation
for the payment of Rent or any other amounts payable by Tenant under the Lease,
which shall not be deemed to satisfy any obligation of the Tenant to the
Landlord until paid.
(g)            Arrangement or settlement made in or out of court in the event of
receivership, liquidation, dissolution, readjustment, bankruptcy,
reorganization, arrangement, or assignment for the benefit of creditors of the
Tenant.
 
2

--------------------------------------------------------------------------------

(h)            Release or discharge of the Tenant in any bankruptcy,
reorganization, or insolvency proceedings.
(i)            The subsequent reorganization, merger or consolidation of the
Tenant or any other change in the ownership composition, nature, personnel, or
location of the Tenant.
(j)            Any subletting, assignment, mortgage, encumbrance or other
transfer.
(k)            Waiver of or failure of the Landlord to enforce any term,
covenant, or condition of the Lease or any right under the Lease.
(l)            Any other thing whatsoever, whether or not specified in this
Guaranty, which may be done or waived by or between the Landlord and the Tenant.
6.            Obligations Covered. The obligations of the Guarantor under this
Guaranty cover all obligations, including future obligations, of the Tenant to
the Landlord under the Lease. Each obligation of the Guarantor hereunder shall
mature at the same time as the obligation of the Tenant under the Lease. The
obligations of the Guarantor under this Guaranty are independent of the
obligation of the Tenant under the Lease. The Landlord may proceed directly
against the Guarantor under this Guaranty without being required to proceed
against the Tenant or any security given by the Tenant to the Landlord under the
Lease or to exhaust any other rights or remedies it may have against the Tenant,
and the obligations of the Guarantor under this Guaranty shall not be deemed to
be waived, released, discharged, mitigated, impaired, or affected in any respect
by reason of any action or proceeding taken against the Tenant or any security
given by the Tenant to the Landlord under the Lease, including termination of
the Lease and recovery of possession of the Premises. The Landlord shall not be
required to include the Guarantor as a party in any such action or proceeding.
7.            Waivers. The Guarantor shall not be entitled to assert, and the
Guarantor waives, any defense in law or equity that would not be available to
the Tenant in an action against the Tenant by the Landlord. The Guarantor waives
any defense arising out of any disability or other defense of the Tenant,
including cessation, impairment, modification, or limitation, from any cause or
liability of the Tenant or of any remedy for the enforcement of such liability.
8.            Guaranty Irrevocable. This Guaranty shall be irrevocable until the
expiration or, subject to the provisions of Section 6 of this Guaranty, earlier
termination of the Lease and the performance of the Tenant of all its
obligations under the Lease, including any of the obligations that survive the
expiration or earlier termination of the Lease. This Guaranty shall not be
modified or terminated orally, but only by a writing expressly providing for
such modification or termination and signed by the Landlord.
9.            Application of Proceeds. Any sums of money that the Landlord
receives from or on behalf of the Tenant may be applied by the Landlord to
reduce any obligation of the Tenant to the Landlord, as the Landlord, in its
sole discretion, deems appropriate.
10.            Subordination of Indebtedness. The Guarantor agrees that any
indebtedness of the Tenant to the Guarantor, whether now existing or hereafter
created, shall be subordinated to any indebtedness of the Tenant to the
Landlord.
 
3

--------------------------------------------------------------------------------

11.            Notices. Any notice, demand, or communication required to be
given by one party to the other shall be in writing and addressed to the
Landlord at its address set forth in the Lease or to the Guarantor at its
address set forth above, as the case may be, or to such other address(es) and/or
to such other parties as one party may from time to time reasonably designate in
writing to the other party, and shall be (a) hand delivered, (b) deposited with
the United States Postal Service, certified with return receipt requested, with
postage fully prepaid thereon, or (c) delivered by an overnight courier service
that confirms delivery. Either party may, by written notice similarly given,
designate a different address for notice purposes. Notice shall be effective on
receipt or refusal to receive, in the event of hand delivery; or upon receipt or
refusal to receive (but in no event more than three (3) days after the date
deposited), if deposited with the United States Postal Service; or upon receipt
or refusal to receive, if delivered by overnight courier service.
12.            Waiver of Acceptance. The Guarantor waives notice of acceptance
of this Guaranty.
13.            Severability. If any provision of this Guaranty or the
application thereof to any particular circumstances is found to be invalid, the
validity of the remaining provisions of this Guaranty or the application of such
provision to other circumstances shall not be affected by such finding, and the
provisions of this Lease shall otherwise be enforceable to the fullest extent
permitted by law.
14.            Assignees of Tenant. The word “Tenant” as used in this Guaranty
shall be deemed to and shall include any assignee to whom the Lease shall have
been assigned with or without the Landlord’s consent and whether or not in
accordance and in compliance with the provisions of the Lease.
15.            Binding Effect; Assignment. This Guaranty shall inure to the
benefit of the Landlord and its heirs, personal representatives, successors, and
assigns. This Guaranty shall be binding upon the Guarantor and its heirs,
personal representatives, successors, and assigns.  This Guaranty will follow
the Lease and, in the event the Lease is transferred, assigned or conveyed by
Landlord, then this Guaranty will be deemed to have been transferred, assigned
or conveyed by Landlord together therewith with respect to the obligations
contained therein, and such party or parties may enforce this Guaranty in
accordance with its terms as if such party or parties had been originally named
Landlord hereunder.  The Guarantor may not assign this Guaranty without the
prior written consent of Landlord, which consent may be withheld, conditioned or
delayed in Landlord’s sole discretion.
16.            Waiver of Trial by Jury. The Guarantor waives trial by jury in
any action or proceeding arising out of this Guaranty or the Lease or the
relationship between the Landlord and the Guarantor.
17.            Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado
applicable to contracts to be performed solely within such state.  The District
Court of the City and County of Denver, State of Colorado, shall have exclusive
jurisdiction, including in personam jurisdiction, and shall be the exclusive
venue for any and all controversies and claims arising out of or relating to
this Agreement.
 
4

--------------------------------------------------------------------------------

18.            Captions for Convenience. The headings and captions in this
Guaranty are for convenience only and shall not be considered in interpreting
the provisions of this Guaranty.
IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty of the Lease
as of September 17, 2014.


BOURBON BROTHERS HOLDING CORPORATION, a Colorado corporation




By: Mitchell Roth
Name: Mitchell Roth
Title: President
 
 
 
 
 
 
 
5